The opinion of the court was delivered by
Redfield, J.
It is not necessary to go into the question of the construction of the contract, as, in any view which can be taken of the case, the plaintiff must have an ample remedy at law, either in trespass for entering upon his land and cutting hay in a manner, and for a purpose, not within the fair construction of the contract; or else, for a violation of the contract, in cutting more hay than was necessary for the purposes for which the license was given, or for failing to apply it to the purposes therein contemplated.
But a court of chancery will never interfere to prevent, by injunction, a mere ordinary trespass where the injury would be in no sense irreparable, and where an adequate remedy might be found in the recovery of damages. Injunctions to restrain or prevent trespasses have been granted only when the impending injury was to timber, ore, monuments, ornamental trees, coals, and quarries. 2 Story’s Equity Jurisp. 207-8-9, and cases there cited. In most of these cases, the recovery of damages merely, would be an insignificant or very inadequate remedy. The doctrine in regard to this subject is elaborately discussed and placed upon its true ground in the case of Jerome v. Ross, 7 Johns. Ch. R. 315. By reference to the cases there cited, it appears that the entire ju*85risdiction of courts of chancery in cases of trespass, is of . . very recent origin.
A mere breach of contract is never restrained in advance, or redressed, subsequently, in a court of equity, where the remedy at law is adequate to the injury. This case, in this aspect, is not very dissimilar to that of Titus, Exec. v. Washburn, 9 Kent. 211.
Decree of the chancellor affirmed.